 SECO ELECTRIC COSeco Electric CompanyandDonald Tutorow. Case9-CA-2082020 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONUpon a 'charge ,filed by Donald Tutorow 11April 1984,1 the Acting General Counsel of theNational Labor Relations Board issued a complaint27 July against the Seco Electric' Company, theRespondent, alleging that it has violated Section8(a)(1) of,the National Labor Relations Act, byconstructively discharging the Charging Party on23 March."On 10 August the Company filed an answer ad-mitting certain allegations, but denying other alle-gations of the complaint, including the commissionof any unfair labor practices. As an affirmative de-fense the Company alleged that the Charging Partywas terminated for refusing to report for work.On 29 August the Acting General Counsel filed`an amended complaint alleging the Company's vio-lation of Section.8(a)(1) by deciding to,transfer the,Charging Party on 23 March and by constructivelydischarging him on 26 March. Although properlyserved with a copy of the .amended complaint, theCompany failed to file an answer. -r.On 5 November the General Counsel filed, aMotion for Summary Judgment and a memoran-dum in support thereof. On 7 November the Boardissued an order transferring the proceeding to theBoard and a Notice to Show- Cause why themotion should not be granted. The Company filedno response. However, the Board denied the Gen-eralCounsel'smotion 2 on the ground that thecomplaint and amended complaint had failed toallege that the Charging Party had engaged in pro-tected concerted activity as that term had been de-,fined inMeyers Industries,3i.e., 'engaged in withor on the authority of other' employees, and notsolely biand on behalf of the employee himself,"and remanded the, proceeding to the Regional Di-'rector for further appropriate. action.On 18 April 19854 the General Counsel issued asecond amended complaint, alleging that the Com-pany violated, Section 8(a)(1) of the Act by decid-ing to ,transfer the Charging Party on 23 March1984 and by constructively discharging him,on, 26March 1984 because he had engaged in protected'All dates are1984 unlessotherwise noted2 274 NLRB 755'(1985). Members Johansenand Babsondid not par-ticipate in the denialof the motion2 268NLRB 493,497 (1984)4All subsequentdates are 1985 unless otherwiseindicated159concerted activities, i.e., "making inquiries andcomplaints, on the authority of other employees, totheOhio Department of Industrial Relations re-gardingRespondent's alleged failure to pay, tohimself and other employees, prevailing wage ratesand its alleged failure to pay, for himself and otheremployees, appropriate sums of monies to theProfit Sharing Trust on their behalf." Althoughproperly served copies of the second amendedcomplaint, the' Company has failed to file ananswer. Rather, on 24 April the Company, acting,through its attorney, orally informed the GeneralCounsel that it did not intend to file an answer tothe amended or second amended complaints andfurther advised the General Counsel to proceedwith the filing of a Motion for Summary Judgment,since the Company did not intend to, defend itselfin, thismatter. On 1 May the Company in writingwithdrew its answer to the initial (27 July 1984)complaint.The Company ' acknowledged that itsfailure to' file an answer to the amended and secondamended complaints would result in the GeneralCounsel filing a Motion for Summary Judgmentand that under the Board's Rules all of the allega-tionswould, therefore, be deemed to be admittedto be true, and would be so found by the 'Board.The National Labor,Relations Board has delegat-ed its authority in this, proceeding to a three-member panel.'On 20 May the General Counsel filed the instantMotion for Summary Judgment. On 24 May theBoard issued an order transferring the proceedingto the Board and a Notice to Show Cause why themotion should not be granted. The Company filedno response. The allegations in the motion aretherefore undisputed.Ruling on Motion for Summary Judgmenttions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 10 days ofservice, "all the allegations in the complaint shallbe deemed to be admitted to be true and shall be sofound by the Board." Further, the undisputed' alle-gations in the Motion for Summary Judgment dis-closeclose that the Company on 1 May acknowledged,inwriting to the General Counsel that its failure tofile an answer to the amended and second amendedcomplaintwould result in the General Counselfiling a Motion for Summary Judgment.In the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneral Counsel's Motion for Summary Judgment.276 NLRB No. 27 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the entire record, the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Company, an Ohio corporation with anio, hasbeen engaged as an electrical contractor in thebuilding and construction industry, providing elec-tricl - contracting for commercial, industrial, and in-stitutionalfacilities.During the 12-month periodending 19 April 1984, the Company, in the courseof its business operations, performed, servicesvalued in excess of $50,000 in States other than theState of Ohio. We find that the Company is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that the Unionis a labor organization within the meaning of Sec-tion2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESAbout 23 March- 1984, the Company decided totransfer the .'Charging, Party from itsMansfield;Ohio jobsite to its Westerville, Ohio ' jobsite; and,'about 26 March 1984, the Company constructivelydischarged the Charging ' Party, and since then hasfailed to reinstate him to his former position. TheCompany took these actions because the ChargingParty engaged in protected- concerted activities bymaking inquiries and complaints, on' the authority'of other'employees, to the Ohio Department of In-dustrial Relations regarding the Company's allegedfailure to pay himself and other employees prevail-ing wage rates, and the Company's alleged failureto pay for himself and other employees appropriatesums-of money to the profit-sharing trust on theirbehalf.Accordingly, we find that the Company, byits actions, has violated Section 8(a)(1) of the Act.CONCLUSIONS OF LAWBy deciding on 23 March 1984 to transfer theCharging Party and by constructively dischargingthe Charging Party on 26 March. 1984, because heengaged 'in concerted activities. for the purpose ofcollective bargaining and other mutual-aid or pro-'tection,and in order to discourage employees fromengaging in such activities or other activities forthepurpose of collective -bargaining or 'othermutual aid or protection, the Company has en-gaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and Section2(6) and(7) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist' and to take certain affirmativeaction designed to effectuate the policies of theAct.We shall order that the Company offer theCharging Party, Donald Tutorow,` immediate andfull reinstatementto his former job or, if that jobno longer exists,, to, a substantially equivalent posi-tion, and make him whole for any loss of earningshe' may have suffered as a result of the unlawfulconstructive discharge, plus interest, with backpayto be computed in 'accordance with F.W. Wool-worthCo.,,90 NLRB 289 (1950), :with interest asprescribed inFlorida Steel Corp.,231NLRB 651(1977). See generallyIsis Plumbing Co.,138 NLRB716 (1962).We shall also order that the Company-expunge from its records all references to .the trans-ferand termination of the Charging Party andnotify him that this has been done.ORDERThe National Labor.- Relations Board orders thatthe Respondent, , Seco Electric Company, Colum-.'bus,.Ohio, - its officers,- agents, successors, and- as-signs, shall .'1.Cease 'and desist from'(a) ' Deciding to transfer or constructively dis-charging' any employee for engaging in concerted,activities for the purpose, of collective bargaining(b) In any like or related manner interferingwith, restraining, or- coercing employees in the ex-ercise of -the rights guaranteed them by -Section 7of the Act.-'2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Donald Tutorow immediate and full re-instatement to his 'former job or, if that job nolonger exists, to' a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed, and makehim whole for any loss of earnings or other bene-fitssuffered as a result of the unlawful actionagainst him, in the manner set forth in the remedysection of the decision.(b)Remove' from its files any reference to theunlawful decision to transfer 'Donald Tutorow andto his unlawful discharge and notify him in writingthat this has been, done and that the evidence ofthese unlawful actions will not be used, against himin any way.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy- SECO ELECTRIC COing,allpayroll records social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(d) Post at its facility in Columbus Ohio, copiesof the attached notice markedAppendix SCopies of the notice on forms provided by the Regional Director for Region 9, after being signed bythe Respondents authorized representative, shall beposted by the Respondent immediately upon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices to employees are customarily posted Reasonable steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyb If thisOrder is enforcedby a Judgmentof a United States Court ofAppeals thewords in the notice readingPostedby Order of the NationalLaborRelations Board shall read Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcingan Orderof the NationalLaborRelations BoardAPPENDIXNOTICE ToEMPLOYEESPOSTED BYORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates Government161The National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT decide to transfer or constructively discharge any employee for engaging in concerted activities for the purpose of collectivebargaining or other mutual aid or protectionWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Donald Tutorowimmediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tionwithout prejudice to his seniority or any otherrightsor privileges previously enjoyed and WEWILL make him whole for any loss ofearnings andother benefits resulting from his discharge, less anynet interim earnings, plus interestWE WILL notify Donald Tutorow that we haveremoved from our files any reference to our unlaw-ful decision to transfer him and to his unlawful discharge and that the discharge will not be usedagainst him in any waySECO ELECTRIC COMPANY